—Judgment, Supreme Court, New York County (Renee White, J.), rendered July 26, 1994, convicting defendant, upon his plea of guilty, of kidnapping in the second degree, and sentencing him to a term of 8V3 to 25 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 15 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.